      Case 5:13-cv-01920-EJD Document 318 Filed 12/20/18 Page 1 of 9



 1    KERR & WAGSTAFFE LLP
      JAMES M. WAGSTAFFE (#95535)
 2    IVO LABAR (#203492)
      101 Mission Street, 18th Floor
 3    San Francisco, CA 94105–1727
      Telephone: (415) 371-8500
 4    Fax: (415) 371-0500
      wagstaffe@kerrwagstaffe.com
 5    labar@kerrwagstaffe.com
 6    Local Counsel for Plaintiffs and the Class
 7    LABATON SUCHAROW LLP
      JONATHAN GARDNER (pro hac vice)
 8    SERENA P. HALLOWELL (pro hac vice)
      MICHAEL P. CANTY (pro hac vice)
 9    CHRISTINE M. FOX (pro hac vice)
      THEODORE J. HAWKINS (pro hac vice)
10    ALEC T. COQUIN (pro hac vice)
      140 Broadway
11    New York, NY 10005
      Telephone: 212/907-0700
12    212/818-0477 (fax)
      jgardner@labaton.com
13    shallowell@labaton.com
      mcanty@labaton.com
14    cfox@labaton.com
      thawkins@labaton.com
15    acoquin@labaton.com

16    Lead Counsel for Plaintiffs and the Class

17

18                               UNITED STATES DISTRICT COURT

19                            NORTHERN DISTRICT OF CALIFORNIA

20                                         SAN JOSE DIVISION
21    IN RE INTUITIVE SURGICAL                        Case No. 5:13-cv-01920 EJD (HRL)
      SECURITIES LITIGATION
22                                                    CLASS ACTION
23                                                    [PROPOSED] FINAL ORDER AND
                                                      JUDGMENT
24

25

26

27

28

     [PROPOSED] FINAL ORDER AND JUDGMENT
     CASE NO. 5:13-CV-01920-EJD (HRL)
      Case 5:13-cv-01920-EJD Document 318 Filed 12/20/18 Page 2 of 9



 1           WHEREAS:
 2           A.      A class action is pending in this Court entitled In re Intuitive Surgical Securities

 3   Litigation, Case No. 5:13-cv-01920-EJD (HRL) (the “Action”);
 4
             B.      Defendants in the Action are Intuitive Surgical, Inc. (“Intuitive” or the
 5
     “Company”) and Gary S. Guthart (“Guthart”), Marshall L. Mohr (“Mohr”), and Lonnie M. Smith
 6
     (“Smith”) (collectively, the “Individual Defendants” and with Intuitive, the “Defendants”);
 7
             C.      By Order entered December 23, 2016, the Court certified a Class of: all persons or
 8

 9   entities who purchased or acquired the publicly traded common stock of Intuitive during the

10   period from February 6, 2012 through July 18, 2013, inclusive (the “Class Period”), and who
11   were damaged thereby (the “Class”). Excluded from the Class by definition are: (i) all
12
     Defendants; (ii) members of the immediate families of Individual Defendants Guthart, Mohr, and
13
     Smith; (iii) any subsidiaries and affiliates of Defendants; (iv) any person who is or was an officer
14
     or director of Intuitive or any of Intuitive’s subsidiaries of affiliates; (v) Defendants’ directors’
15

16   and officers’ liability insurance carriers, and any affiliates or subsidiaries thereof; (vi) Intuitive’s

17   employee retirement and benefit plan(s); and (vii) the legal representatives, heirs, successors and

18   assigns of any such excluded person or entity. Also excluded from the Class is any person or
19   entity that submitted a timely and valid request for exclusion in connection with the Notice of
20
     Pendency of Class Action (the “Class Notice”) previously disseminated who has not opted back
21
     into the Class. Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure and the Court’s
22
     Order Granting Preliminary Approval of Class Action Settlement, Approving Form and Manner
23

24   of Notice, and Setting Date for Hearing on Final Approval of Settlement, entered by the Court on

25   October 4, 2018 (the “Preliminary Approval Order”), also excluded from the Class are those

26   persons or entities that submitted timely and valid requests for exclusion pursuant to the
27
     Settlement Notice (defined below), which have been accepted by the Court. A list of all Class
28
     Members that have timely and validly sought exclusion is attached hereto as Exhibit A;
     [PROPOSED] FINAL ORDER AND JUDGMENT                                                                  1
     CASE NO. 5:13-CV-01920-EJD (HRL)
      Case 5:13-cv-01920-EJD Document 318 Filed 12/20/18 Page 3 of 9



 1          D.      As of September 11, 2018, Class Representatives Employees’ Retirement System

 2   of the State of Hawaii (“Hawaii ERS”) and Greater Pennsylvania Carpenters’ Pension Fund

 3   (“Greater Pennsylvania”) (collectively, “Class Representatives”), on behalf of themselves and

 4   each of the members of the certified Class, on the one hand, and Defendants, on the other hand,

 5   entered into a Stipulation and Agreement of Settlement (the “Stipulation”) in the Action;

 6          E.      Pursuant to the Preliminary Approval Order, the Court scheduled a hearing for

 7   December 20, 2018, at 10:00 a.m. (the “Settlement Hearing”) to, among other things: (i)

 8   determine whether the proposed Settlement of the Action on the terms and conditions provided

 9   for in the Stipulation is fair, reasonable, and adequate, and should be approved by the Court; and

10   (ii) determine whether a judgment as provided for in the Stipulation should be entered;

11          F.      Also pursuant to the Preliminary Approval Order, the Court ordered that the

12   Notice of Proposed Class Action Settlement and Motion for Attorneys’ Fees and Expenses (the

13   “Settlement Notice”) and a Proof of Claim and Release form (“Proof of Claim”), substantially in

14   the forms attached to the Preliminary Approval Order as Exhibits 1 and 2, respectively, be

15   mailed by first-class mail, postage prepaid, on or before ten (10) calendar days after the date of

16   entry of the Preliminary Approval Order (“Notice Date”) to all potential Class Members who

17   could be identified through reasonable effort, and that a Summary Notice of Proposed Class

18   Action Settlement and Motion for Attorneys’ Fees and Expenses (the “Summary Notice”),

19   substantially in the form attached to the Preliminary Approval Order as Exhibit 3, be published

20   in Investor’s Business Daily and transmitted over PR Newswire within fourteen (14) calendar

21   days of the Notice Date;

22          G.      The Settlement Notice and the Summary Notice advised potential Class Members

23   of the date, time, place, and purpose of the Settlement Hearing. The Settlement Notice further

24   advised that any objections to the Settlement were required to be filed with the Court and served

25   on counsel for the Parties such that they were received by November 29, 2018, that requests for

26   exclusion from the Class were to be received by November 29, 2018, and that any requests to

27   opt-back into the Class were to be received by November 29, 2018;

28

     [PROPOSED] FINAL ORDER AND JUDGMENT                                                              2
     CASE NO. 5:13-CV-01920-EJD (HRL)
      Case 5:13-cv-01920-EJD Document 318 Filed 12/20/18 Page 4 of 9



 1           H.      The provisions of the Preliminary Approval Order as to notice were complied

 2   with;

 3           I.      On November 15, 2018, Class Representatives moved for final approval of the

 4   Settlement, as set forth in the Preliminary Approval Order. The Settlement Hearing was duly

 5   held before this Court on December 20, 2018, at which time all interested Persons were afforded

 6   the opportunity to be heard; and

 7           J.      This Court has duly considered Class Representatives’ motion, the affidavits,

 8   declarations, memoranda of law submitted in support thereof, the Stipulation, and all of the

 9   submissions and arguments presented with respect to the proposed Settlement;

10           NOW, THEREFORE, after due deliberation, IT IS ORDERED, ADJUDGED AND

11   DECREED that:

12           1.      This Judgment incorporates and makes a part hereof: (i) the Stipulation filed with

13   the Court on September 11, 2018; and (ii) the Settlement Notice, which was filed with the Court

14   on November 15, 2018. Capitalized terms not defined in this Judgment shall have the meaning

15   set forth in the Stipulation.

16           2.      This Court has jurisdiction over the subject matter of the Action and over all

17   parties to the Action, including all Class Members.

18           3.      The Court finds that the mailing and publication of the Settlement Notice,

19   Summary Notice, and Proof of Claim: (i) complied with the Preliminary Approval Order; (ii)

20   constituted the best notice practicable under the circumstances; (iii) constituted notice that was

21   reasonably calculated to apprise Class Members of the effect of the Settlement, of the Plan of

22   Allocation, of Class Counsel’s request for an award of attorney’s fees and payment of litigation

23   expenses incurred in connection with the prosecution of the Action, of Class Members’ right to

24   object, seek exclusion from, and/or opt-back into the Class, and of their right to appear at the

25   Settlement Hearing; (iv) constituted due, adequate, and sufficient notice to all Persons entitled to

26   receive notice of the proposed Settlement; and (v) satisfied the notice requirements of Rule 23 of

27   the Federal Rules of Civil Procedure, the United States Constitution (including the Due Process

28

     [PROPOSED] FINAL ORDER AND JUDGMENT                                                                3
     CASE NO. 5:13-CV-01920-EJD (HRL)
      Case 5:13-cv-01920-EJD Document 318 Filed 12/20/18 Page 5 of 9



 1   Clause), and Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7),

 2   as amended by the Private Securities Litigation Reform Act of 1995.

 3           4.      In accordance with Federal Rule of Civil Procedure 23, excluded from the Class

 4   are the persons and entities listed in Exhibit A to this Judgment, who are excluded pursuant to

 5   request.

 6           5.      There have been no objections to the Settlement.

 7           6.      In light of the benefits to the Class, the complexity, expense, and possible

 8   duration of further litigation against Defendants, the risks of establishing liability and damages,

 9   the costs of continued litigation, the Court hereby fully and finally approves the Settlement as set

10   forth in the Stipulation in all respects, and finds that the Settlement is, in all respects, fair,

11   reasonable and adequate, and in the best interests of the Class. This Court further finds the

12   Settlement set forth in the Stipulation is the result of arm’s-length negotiations between

13   experienced counsel representing the interests of the Class and Defendants, all of whom had a

14   firm understanding of the factual and legal issues in dispute.

15           7.      The Second Amended Consolidated Complaint, filed on January 26, 2017 (the

16   “Second Amended Complaint”) is dismissed in its entirety, with prejudice, and without costs to

17   any Party, except as otherwise provided in the Stipulation.

18           8.      The Court finds, as required by the Private Securities Litigation Reform Act, 15

19   U.S.C. § 78u-4(c)(1), that during the course of the Action, the Parties and their respective

20   counsel at all times complied with the requirements of Rule 11 of the Federal Rules of Civil

21   Procedure.

22           9.      Upon the Effective Date of the Settlement, each Class Representative and Class

23   Member (who is not otherwise properly excluded from the Class), on behalf of themselves and

24   each of the Releasing Plaintiff Parties, shall be deemed to have fully, finally, and forever waived,

25   released, discharged, covenanted not to bring, and dismissed each and every one of the Released

26   Claims against each and every one of the Released Defendant Parties and shall forever be barred

27   and enjoined from commencing, instituting, prosecuting, or maintaining any and all of the

28   Released Claims against any and all of the Released Defendant Parties.

     [PROPOSED] FINAL ORDER AND JUDGMENT                                                                  4
     CASE NO. 5:13-CV-01920-EJD (HRL)
      Case 5:13-cv-01920-EJD Document 318 Filed 12/20/18 Page 6 of 9



 1              10.   Upon the Effective Date of the Settlement, Defendants, on behalf of themselves

 2   and each of the Releasing Defendant Parties, shall be deemed to have fully, finally, and forever

 3   waived, released, discharged, covenanted not to bring, and dismissed each and every one of the

 4   Released Defendants’ Claims against each and every one of the Released Plaintiff Parties and

 5   shall forever be barred and enjoined from commencing, instituting, prosecuting, or maintaining

 6   any and all of the Released Defendants’ Claims against any and all of the Released Plaintiff

 7   Parties.

 8              11.   Notwithstanding paragraphs 9 and 10 above, nothing in this Judgment shall bar

 9   any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

10   Judgment.

11              12.   Each Class Member, whether or not the Class Member executes and delivers a

12   Claim Form, is bound by this Judgment, including, without limitation, the release of claims

13   provided for herein. The Persons listed on Exhibit A hereto are excluded from the Class

14   pursuant to request and are not bound by the terms of the Stipulation or this Judgment.

15              13.   This Judgment and the Stipulation, whether or not consummated, and whether or

16   not approved by the Court, and any discussion, negotiation, proceeding, or agreement relating to

17   the Stipulation, the Settlement, and any matter arising in connection with settlement discussions

18   or negotiations, proceedings, or agreements, shall not be offered or received against or to the

19   prejudice of the Parties or their respective counsel, for any purpose other than in an action to

20   enforce the terms hereof, and in particular:

21                    (a)    do not constitute, and shall not be offered or received against or to the

22   prejudice of Defendants as evidence of, or construed as, or deemed to be evidence of any

23   presumption, concession, or admission by Defendants with respect to the truth of any allegation

24   by Class Representatives and the Class, or the validity of any claim that has been or could have

25   been asserted in the Action or in any litigation, including but not limited to the Released Claims,

26   or of any liability, damages, negligence, fault or wrongdoing of Defendants or any person or

27   entity whatsoever;

28

     [PROPOSED] FINAL ORDER AND JUDGMENT                                                                 5
     CASE NO. 5:13-CV-01920-EJD (HRL)
      Case 5:13-cv-01920-EJD Document 318 Filed 12/20/18 Page 7 of 9



 1                  (b)     do not constitute, and shall not be offered or received against or to the

 2   prejudice of Defendants as evidence of a presumption, concession, or admission of any fault,
 3
     misrepresentation, or omission with respect to any statement or written document approved or
 4
     made by Defendants, or against or to the prejudice of Class Representatives, or any other
 5
     member of the Class as evidence of any infirmity in the claims of Class Representatives, or the
 6
     other members of the Class;
 7

 8                  (c)     do not constitute, and shall not be offered or received against or to the

 9   prejudice of Defendants, Class Representatives, any other member of the Class, or their
10   respective counsel, as evidence of a presumption, concession, or admission with respect to any
11
     liability, damages, negligence, fault, infirmity, or wrongdoing, or in any way referred to for any
12
     other reason against or to the prejudice of any of the Defendants, Class Representatives, other
13
     members of the Class, or their respective counsel, in any other civil, criminal, or administrative
14

15   action or proceeding, other than such proceedings as may be necessary to effectuate the

16   provisions of the Stipulation;

17                  (d)     do not constitute, and shall not be construed against Defendants, Class
18   Representatives, or any other member of the Class, as an admission or concession that the
19   consideration to be given hereunder represents the amount that could be or would have been
20   recovered after trial; and
21                  (e)     do not constitute, and shall not be construed as or received in evidence as
22   an admission, concession, or presumption against Class Representatives, or any other member of
23
     the Class that any of their claims are without merit or infirm or that damages recoverable under
24
     the Second Amended Complaint would not have exceeded the Settlement Amount.
25
            14.     The administration of the Settlement, and the decision of all disputed questions of
26
     law and fact with respect to the validity of any claim or right of any Person to participate in the
27
     distribution of the Net Settlement Fund, shall remain under the authority of this Court.
28

     [PROPOSED] FINAL ORDER AND JUDGMENT                                                                6
     CASE NO. 5:13-CV-01920-EJD (HRL)
      Case 5:13-cv-01920-EJD Document 318 Filed 12/20/18 Page 8 of 9



 1            15.   In the event that the Settlement does not become effective in accordance with the

 2   terms of the Stipulation, then this Judgment shall be rendered null and void to the extent

 3   provided by and in accordance with the Stipulation and shall be vacated, and in such event, all

 4   orders entered and releases delivered in connection herewith shall be null and void to the extent

 5   provided by and in accordance with the Stipulation.

 6            16.   Without further order of the Court, the Parties may agree to reasonable extensions

 7   of time to carry out any of the provisions of the Stipulation.

 8            17.   The Parties are hereby directed to consummate the Stipulation and to perform its

 9   terms.

10            18.   A separate order shall be entered regarding Class Counsel’s motion for an award

11   of attorneys’ fees and payment of expenses. A separate order shall be entered regarding the Plan

12   of Allocation set forth in the Notice. Such orders shall in no way disturb or affect this Judgment

13   and shall be considered separate from this Judgment.

14            19.   The Court’s orders entered during this Action relating to the confidentiality of

15   information shall survive this Settlement.

16            20.   Without affecting the finality of this Judgment in any way, this Court hereby

17   retains continuing jurisdiction over: (i) all Parties for the purpose of construing, enforcing and
18
     administering the Settlement and this Judgment; (ii) the implementation and administration of
19
     the Settlement; (iii) the allowance, disallowance or adjustment of any Settlement Class
20
     Member’s claim on equitable grounds; (iv) hearing and determining applications for attorneys’
21
     fees, costs, interest and payment of expenses in the Action; (v) any motion to approve the Plan of
22

23   Allocation; and (vi) the Class Members for all matters relating to the Action. There is no just

24   reason for delay in the entry of this Judgment and immediate entry by the Clerk of the Court is
25   expressly directed.
26

27   Dated: ______________,
            December 20     2018
                                                   HONORABLE EDWARD J. DAVILA
28                                                 UNITED STATES DISTRICT JUDGE

     [PROPOSED] FINAL ORDER AND JUDGMENT                                                                  7
     CASE NO. 5:13-CV-01920-EJD (HRL)
      Case 5:13-cv-01920-EJD Document 318 Filed 12/20/18 Page 9 of 9



 1                                         EXHIBIT A

 2

 3
        Count    Name                                  City               State
 4      1        Annaliese Cassarino                   La Jolla           CA
        2        Tova Marie Shergold                   South Barrington   IL
 5      3        Doreen Lichtman                       Orchard Lake       MI
 6      4        Charles H. Lasley, M.D.               Belleair Bluffs    FL
        5        Anthony Fragale                       Oreland            PA
 7      6        Carla Breidenbach                     Colorado Springs   CO
 8      7        William B. Van Alstyne                San Carlos         CA
        8        Alfred L. Coen                        Northbrook         IL
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] FINAL ORDER AND JUDGMENT                                          8
     CASE NO. 5:13-CV-01920-EJD (HRL)
